DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4-6, and 8-29 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/15/2022 has been entered.
 Claim Objections
Claims 22-24 are objected to because of the following informalities:  they should depend from claim 20, not claim 19 – this appears to be in error since claim 21 was amended properly to depend from claim 20.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 8-16, and 19-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mark et al. (US 2017/0232674), hereinafter Mark.
Regarding claims 1, 25, and 27, Mark discloses a method comprising: (a) forming a ‘preform charge’ from a bundle of fibers being co-extruded from a 3D printer (Figs. 1-3, 6A-6B, par. 0137) and stacking any number of bundles about mandrels (‘cleats’) or within a mold cavity (par. 0101-0102, 0131-0132, 0137, 0144, 0205-0206), where each preform consists essentially of a segment of towpreg (Fig. 1C), the segment of towpreg comprising a bundle of fibers having a substantially circular shape and impregnated with a polymer resin (Fig. 1C at 2a, par. 0065-0066, 0072), which would result in an assemblage, that is to be dictated by the size/shape of the mold/mandrel (par. 0101, 0137); 
(b) immobilizing the preforms against the mandrel or molding surface (par. 0198) by engaging the clamp (‘ironing lip’ 726 or pressure plate/roller as in par. 0065-0066, 0076) and (c) forming the assemblage and immobilizing the preforms therein, by applying heat and pressure to melt and heat the preforms to soften and tack (par. 0087) them together to form a preform charge (par. 0065, 0074, 0198-0199) and cooling the printed material or ‘charge’ (par. 0093, 0096), prior to subsequent processing as in claims 2, 26, and 28-29 below. 
Regarding claims 2, 4, 19, 26, and 28-29, Mark discloses the subject matter of claim 1, and further discloses taking the preform charge and placing it into a mold appropriately sized and shaped for the preforms being molded together (par. 0072-0077, 0101-0102, 0131-0132, 0144, 0205-0206), closing the mold cavity and subjecting the preform charge to elevated temperature and pressure for fabricating a part (par. 0131) as to remove air voids within the mold material as in claims 2, 26, and 28; and two or more continuous fiber preforms may be bonded to one another before placement in the mold for further consolidation of the materials (par. 0198-0199), also meeting claims 4, 19, and 29.
Regarding claims 5-6, Mark discloses the subject matter of claim 2, and further discloses putting a through hole or an insert (‘embedded contours’) into the preform (par. 0145).
Regarding claims 8-10, Mark discloses the subject matter of claim 1, and further discloses that the preforms can be of the same or of a different shape/diameter (par. 0072-0078, 0198-0199). 
Regarding claims 11-14, Mark discloses the subject matter of claim 1, and further discloses that the preforms can be placed transverse to one another prior to molding (e.g. Fig. 4E, par. 0128-0137) and can be bent (par. 0198) in one or more places along the length (Fig. 1C, the “T” shaped bundle is bent; there is a “V” shaped description in par. 0137-0144; or the “I” beam which has a U shape within the “I” as in par. 0145) and additionally, as to wrap one preform around the other (par. 0142-0144 describes both interlocking and wrapping of preforms).
Regarding claims 15-16, Mark discloses the subject matter of claim 1, and further discloses that a segment of tape can wrap around one or more of the preforms (par. 0140-0142) which would form a rib-and-sheet structure with a rectangular shape (par. 0176) as described in the claim. 
Regarding claims 20-24, Mark discloses a preform charge that has an assemblage of prepregs (par. 0101-0102, 0131-0132, 0144), where they can have the same size/diameter/shape or a different size/diameter/shape (Fig. 1C shows several examples of what can make up an assemblage as in Figs. 1E-1G; par. 0072-0076, 0198-0208) and can be oriented in the X, Y, or, Z directions (par. 0137-0144); additionally or alternatively, please see claims 11-14 above with similar structures that would also meet the claim limitations here in instant claims 20-24. 
Claim(s) 20-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newton et al. (US 2015/0239209), hereinafter Newton.
Regarding claims 20 and 24, Newton discloses a prior art preform charge (Fig. 1), wherein the preform charge comprises an assemblage of preforms, the assemblage having a first geometry (Fig. 1), each preform in the assemblage consisting essentially of a fiber bundle and a polymer resin (par. 0018), the fiber bundle including a plurality of fibers and having a substantially circular cross section (par. 0040; Fig. 1), wherein all preforms in the assemblage remain bound thereto having been tacked together, with a first set of preforms (1) being oriented in a first direction and a second set of preforms (2) being oriented in a second direction (Fig. 1).
Regarding claim 21, Newton discloses the subject matter of claim 20, and further discloses an embodiment where all preforms are co-aligned with each other (Fig. 15) and the same length. 
Regarding claims 22-23, Newton discloses the subject matter of claim 20, and further discloses an embodiment where the preforms within the assemblage are different in length and diameter from each other (Figs. 6 and 12)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mark (US 2017/0232674).
Regarding claims 17-18, Mark discloses the subject matter of claims 1-2 as discussed above, but does not explicitly disclose weighing the preform charge and adding resin or fiber to the part as to create the preform charge as designed, or inspecting it via a non-destructive testing method prior to placing in the cavity.
However, one of ordinary skill in the art would have had a motivation in view of the above to have ensured that the parts being molded together are of the proper weight (par. 0109) and strength as to fulfill the necessary functions needed as a formed part in the process as described above. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the preform charge is weighed and inspected prior to placement in the mold cavity as to ensure the proper design specifications are followed for a given product being produced. 
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742